Citation Nr: 1610779	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of mucinous adenocarcinoma, claimed as colon cancer due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2012.  A transcript of his hearing has been associated with the record.  

The appeal was remanded in July 2015 for development of the record.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of his mucinous adenocarcinoma.  At that time, the Board noted that although cancer of the appendix is not one of the presumptive conditions with a positive association to Agent Orange exposure, as recognized by VA, a claim may still be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  

On VA examination in October 2015, the examiner concluded that the condition was less likely than not related to service, reasoning that the malignancy occurred approximately 40 years following discharge from service, and that the malignancy was not recognized by VA as being associated with Agent Orange exposure.  Unfortunately, this opinion does not adequately address the question of whether there is a direct relationship between the Veteran's mucinous neoplasm and his documented exposure to Agent Orange.  Thus, clarification must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the October 2015 examination.  The examiner is asked to review the claims file (including the discussion in this remand).

If the October 2015 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide an opinion regarding whether it as at least as likely as not (a 50 percent or greater possibility) that mucinous adenocarcinoma is related to service, to include exposure to Agent Orange/herbicides during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




